Case 8:18-cv-02869-VMC-CPT Document 118-2 Filed 08/23/19 Page 1 of 3 PagelD 1219

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

THE HURRY FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,
Plaintiffs,
Vv. Case No. 8:18-cv-02869-VMC-CPT
CHRISTOPHER FRANKEL,

Defendant.

CHRISTOPHER L. FRANKEL,

Counter-claimant,
Vv.

CAYMAN SECURITIES CLEARING

AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

Counter-defendants.
/

NOTICE OF TAKING DEPOSITIONS
PLEASE TAKE NOTICE that the defendant / counter-claimant, Christopher L. Frankel,
through counsel, will take the depositions by oral examination of the entities listed in this notice
at the time and place, before Anthem Reporting, or some other officer duly authorized by law to

take depositions, indicated under Federal Rule of Civil Procedure 30(b)(6)

EXHIBIT
Deponent:
Depo Date:

Reporter;

 
Case 8:18-cv-02869-VMC-CPT Document 118-2 Filed 08/23/19 Page 2 of 3 PagelD 1220

 

 

DEPONENT DATE/TIME LOCATION
Cayman Securities Clearing and Wednesday, Bush Ross, P.A.
Trading LTD; August 7, 2019 1801 N. Highland Avenue
@ 9:00 a.m. Tampa, Florida 33602
The Hurry Family Revocable Trust; Telephone: 813-224-9255

Scottsdale Capital Advisors
Corporation; and

Alpine Securities Corporation

 

 

 

 

 

The entities have designated John Hurry as their corporate representative to testify
concerning the following matters:
l, Each plaintiff's and former plaintiff's allegations in current and prior complaints;

2 Each plaintiff's and former plaintiff's interrogatory responses and document

production; and

5 Each plaintiffs and former plaintiff's initial disclosures.

These depositions will continue from day to day until completed, These depositions are
being taken for the purpose of discovery, for use at trial, and/or for such other purposes as are
permitted under the Federal Rules of Civil Procedure and the Federal Rules of Evidence.

Dated: July 30, 2019

/s/ David C. Banker

David C. Banker (Fla. Bar No. 352977)

J, Carter Andersen (Fla. Bar No. 0143626)
Harold D. Holder (Fla. Bar No. 118733)
BUSH ROSS, PA

1801 N. Highland Avenue

Tampa, Florida 33602

Phone; 813-224-9255

Fax: 813-223-9620

Primary: dbanker@bushross.com;

candersen(@bushross.com;

hholder@bushross.com
Case 8:18-cv-02869-VMC-CPT Document 118-2 Filed 08/23/19 Page 3 of 3 PagelD 1221

lo:

allowers(cabushross.com

ksalter(@bushross.com
Attorneys for Defendant

Secondary:

CERTIFICATE OF SERVICE

| certify on this 30" day of July, 2019, | served the deposition notice via electronic mail

V. Stephen Cohen, Esq.

Shane B. Vogt, Esq.

Kenneth G. Turkel, Esq.

BAJO | CUVA | COHEN | TURKEL
100 North Tampa Street, Suite 1900
Tampa, FL 33602
kturkel(@bajocuva.com
svogt(@bajocuva.com
scohen(@jbajocuva.com

Charles J. Harder, Esq.

Jordan Susman, Esq.

HARDER LLP

132 South Rodeo Drive. Suite 301
Beverly Hills, CA 90212-2406
charder@harderllp.com

jsusman@harderllp.com
Attorneys for Plaintiffs

By: David C. Banker

das
